         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                        United States District Court
                                                 Southern District of Georgia
                  Leonard Wimberly Jr.,

                  Plaintiff.
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        6:17-cv-146

                  Joseph Hutchingson,

                  Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with this Court's Order entered on February 4, 2020, adopting the U.S.

                      Magistrate Judge's Report and Recommendation as the opinion of this Court, judgment is hereby

                      entered dismissing Plaintiff's Complaint and denying Plaintiff in forma pauperis status on appeal.

                      This action stands closed.




            Approved by: ________________________________
                          _________________
                                         _________________
                                                        _




            February 5, 2020                                                    Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy
                                                                                     Deputy Clerk
GAS Rev 10/1/03
